           Case 1:18-cv-02387-APM Document 20 Filed 12/03/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
 _________________________________________
                                           )
JOSEPH MICHAEL ARPAIO,                     )
                                           )
      Plaintiff,                           )
                                           )
             v.                            ) Case No. 18-cv-02387 (APM)
                                           )
MICHELLE COTTLE, et al.,                   )
                                           )
      Defendants.                          )
_________________________________________ )


                                                    ORDER

        Following the court’s dismissal of his original pleading, see Mem. Op. and Order,

ECF No. 16 [hereinafter Mem. Op.], Plaintiff Joseph Arpaio seeks leaves to file an Amended

Complaint, see Pl.’s Mot. for Leave to Amend Compl., ECF No. 17 [hereinafter Pl.’s Mot.];

Am. Compl., ECF No. 18-1 (redlined Amended Complaint). 1 Because Plaintiff’s Amended

Complaint could not withstand a motion to dismiss, thus rendering leave to amend “futile,”

Moldea v. New York Times Co., 22 F.3d 310, 319 (D.C. Cir. 1994), Plaintiff’s motion is denied.

        The court dismissed Plaintiff’s original complaint primarily because Plaintiff failed to

plead facts that supported a plausible inference of “actual malice” on the part of Defendant

Michelle Cottle, the author of the article at issue. See Mem. Op. at 6–9. Actual malice is an

element of each of Plaintiff’s defamation claims; he does not assert otherwise. See Am. Compl.

¶¶ 43, 55, 62. To cure the pleading deficiency, Plaintiff once more offers a litany of conclusory

assertions as to actual malice, which, as before, the court disregards. See, e.g., id. ¶¶ 23, 25–27

(baldly claiming that Defendants “acted with actual malice”). But this time around Plaintiff also


1
 Defendants filed an opposition brief, see Defs.’ Mem. of Law in Opp’n to Pl.’s Mot., ECF No. 19, but Plaintiff did
not file a reply.
          Case 1:18-cv-02387-APM Document 20 Filed 12/03/19 Page 2 of 4



offers factual averments, which the court must consider. Those facts fall into two general

categories.    First, Plaintiff alleges that Defendants failed to investigate “seriously false

allegations,” id. ¶ 31; see also id. ¶ 34 (Defendants “purposefully avoid[ed] interviewing anyone

who could contradict their story”), ¶ 36 (Defendants did not “seek meaningful comment from

anyone who could provide a different perspective”); ¶ 37 (Defendants “fail[ed] to interview anyone

concerning the article”); ¶ 40 (Defendants “purposefully avoided interviewing sources and

following fundamental reporting practices intentionally in order to avoid the truth”).

Second, Plaintiff contends that Defendants did not seek comment from Plaintiff “or his lay or legal

representatives,” id. ¶ 31; see also id. ¶ 35 (Defendants “failed to request a comment from Plaintiff

Arpaio or his lay or legal representatives even though they knew they would contradict many of

the defamatory statements”). Plaintiff also makes assertions as to Defendants’ motive and intent,

which although not allegations of fact in a strict sense, the court nevertheless considers. Plaintiff

claims that (1) Defendants were out to “get” Plaintiff because of his conservative stance on

immigration and his support for President Trump, id. ¶ 31; see also id. ¶ 39 (Defendants wanted

to “return the favor” to Plaintiff); and (2) Defendants developed a preconceived “view or slant”

about Plaintiff, id. ¶ 31. None of these allegations, individually or taken together, are sufficient to

make out a plausible inference of actual malice.

       To begin, Plaintiff’s allegations concerning the failure to investigate do not plausibly

establish actual malice. A “failure to investigate will not alone support” the required degree of

recklessness, Harte–Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 692 (1989), nor will

“an extreme departure from the standards of investigation and reporting ordinarily adhered to by

responsible publishers[,]” id. at 666 (internal quotation marks and citation omitted). Only if a

reporter has a “reason to doubt” the information upon which she relies can the failure to investigate



                                                   2
         Case 1:18-cv-02387-APM Document 20 Filed 12/03/19 Page 3 of 4



qualify as evidence of reckless disregard of the truth. Jankovic v. Int’l Crisis Grp., 822 F.3d 576,

594 (D.C. Cir. 2016) (quoting McFarlane v. Sheridan Square Press, Inc., 91 F.3d 1501, 1510

(D.C. Cir. 1996)). Here, the Amended Complaint offers no basis on which Defendants would have

had reason to doubt the alleged defamatory statements written about Plaintiff. As the court

previously observed, based on the amassed public record “there is ample reason to reject Plaintiff’s

claim that ‘Defendants could not possibly have believed’ the truthfulness of the Article’s assertions

of fact.” Mem. Op. at 8–9. Nothing in the Amended Complaint alters that conclusion.

       Nor does Defendants’ failure to seek comment from Plaintiff or his representatives

plausibly establish actual malice. That Cottle did not contact Plaintiff, “who might reasonably be

expected to deny” the statements made about him, “is neither surprising nor required.” Jankovic,

91 F.3d at 595 (citing McFarlane, 91 F.3d at 1510–11 (holding that a writer’s “failure to contact

[the plaintiff] himself about the allegations provides even less support for a finding of actual

malice”)).

       Plaintiff’s allegations about Defendants’ motive and intent likewise do not move the dial.

None of these allegations are supported by actual facts, except those already deemed inadequate

above. Moreover, as the court previously ruled, actual malice cannot be inferred from Defendants

allegedly having a political or ideological animus towards Plaintiff. See Mem. Op. at 8 (citing

Tavoulareas v. Piro, 817 F.2d 762, 795 (D.C. Cir. 1987)). Plaintiff’s additional contention that

Defendants had a “preconceived view or slant” towards Plaintiff fares no better. See Jankovic,

822 F.3d at 597 (holding that the assertion a writer had “concocted a pre-conceived storyline . . .

fails to establish actual malice”). And, even if Defendants deliberately set out injure him, as

Plaintiff contends, “the mere presence of some ulterior motive . . . [such as] a personal desire to

harm the subject of the story” is not enough to support actual malice. Id. at 596. Plaintiff’s



                                                 3
          Case 1:18-cv-02387-APM Document 20 Filed 12/03/19 Page 4 of 4



allegations as to Defendants’ motive and intent, lacking both factual support and legal significance,

therefore cannot establish actual malice.

       Finally, because Plaintiff’s defamation claims are inadequately pleaded, so too are his

claims for false light and tortious interference with prospective business advantage. See Mem. Op.

at 9–10; see also Farah v. Esquire Magazine, 736 F.3d 528, 540 (D.C. Cir. 2013) (finding that,

when the plaintiffs’ underlying defamation claim failed, so too did their tort claims based on the

same allegedly defamatory speech, including their tortious interference claim); Zimmerman v.

Al Jazeera Am., LLC, 246 F. Supp. 3d 257, 274 (D.D.C. 2017) (noting that a “false light claim

involving a public figure . . . requires proof of actual malice”).

       In short, Plaintiff’s Amended Complaint fails to shore up the deficiencies that led to the

dismissal of his initial pleading. Accordingly, Plaintiff’s Motion for Leave to Amend, ECF No. 17,

is denied and this action is hereby dismissed. This is a final, appealable order.




Dated: December 3, 2019                                       Amit P. Mehta
                                                       United States District Court Judge




                                                  4
